AFTER REMANDMENT
TAYLOR, Judge.
In compliance with the decision of the Alabama Supreme Court in Blake v. State, 462 So.2d 949 (Ala., 1984), this case is remanded to the Montgomery Circuit Court for further proceedings not inconsistent with the opinion issued by the Supreme Court.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.
ON RETURN TO REMAND
TAYLOR, Judge.
The trial court having complied with directions on remandment, the judgment of the circuit court is due to be and is hereby affirmed.
OPINION EXTENDED;
AFFIRMED.
All the Judges concur.